Citation Nr: 0025587	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  96-44 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from January 1965 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

It is noted that in his January 1998 psychology report, the 
examiner diagnosed chronic obstructive pulmonary disease, 
asthma, diabetes, allergies, and cognitive impairment 
secondary to Agent Orange exposure.  These are inferred 
claims for secondary service connection, which has not been 
considered by the RO.  As these issues are therefore not in 
appellate status at this time, it is referred back to the RO 
for appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
veteran's gastrointestinal disorder and Agent Orange exposure 
or any other incident of service.

2.  There is competent evidence that the veteran has a skin 
disorder related to active service.

3.  The veteran has submitted competent evidence tending to 
show the occurrence of stressors in service, current 
disability due to PTSD, and a link between the PTSD and the 
in-service stressors.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
gastrointestinal disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for a skin 
disorder is well grounded.  38 U.S.C.A. § 5107.  

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claims are well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the claimed condition is service-connected 
is not sufficient; the appellant must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  38 
U.S.C.A. 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for the claim for service connection to be well 
grounded, there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of the incurrence of 
a disease or injury in service and (3) medical or in some 
cases lay evidence of a nexus between the in-service disease 
or injury and the current disability.  Carbino v. Gober, 10 
Vet. App. 507 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Therefore, if the claim for service connection is 
based on the relationship of one disorder to another, 
competent medical evidence showing that such a relationship 
exists must be submitted in order to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service. If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  Clyburn, v. West, 12 Vet. App. 296 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying Grottveit v. Brown, 5 Vet. App. 
91 (1993) requirement.

Such evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(as to determination of well groundedness) and Justus v. 
Principi, 3 Vet. App. 510, 512 (1992)...because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional."

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence. Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993).

A veteran who had active service in the Republic of Vietnam 
during the Vietnam war will be presumed to have been exposed 
to an herbicide agent during that service if he develops one 
of the diseases listed in 38 C.F.R. § 3.309(e).

The diseases listed in § 3.309(e), consist of the following: 
Chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, Multiple myeloma, Non-Hodgkin's 
lymphoma, Acute and subacute peripheral neuropathy, Porphyria 
cutanea tarda, Prostate cancer, Respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).

Service connection will be granted to a veteran with 
inservice exposure to an herbicide agent for the diseases 
listed at § 3.309(e) if the disease becomes manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6) 
(1999).

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155, 160 (1997).

Service connection for a gastrointestinal disorder

Service medical records are negative for complaints, 
treatment, or findings of a gastrointestinal disorder.  On 
his November 1967, report of medical history completed for 
the veteran's end to service, he reported a history of 
stomach liver or intestinal trouble.  A physician elaborated 
that the veteran reported occasional upset stomach, but was 
"ok."  On the November 1967 separation examination, no 
gastrointestinal disorder was reported.  

In an undated report of medical history received with private 
medical records dated in 1974, the veteran reported that six 
years earlier he had been found to have a stomach ulcer on X-
ray examination.  He reported that he took no medication for 
the condition and that it was currently asymptomatic.  
Private medical records dated in March 1974 show that the 
veteran was seen with complaints of gassy and acid feeling in 
his stomach with epigastric discomfort.  On examination, 
epigastric tenderness was noted.  The diagnosis was rule out 
peptic ulcer.  In April 1974, the veteran was diagnosed with 
gastrointestinal distress.

In a consultative examination report dated in September 1993, 
M. Bernhard, D.O., reported that the veteran took Rolaids for 
gastrointestinal upset.  Examination of the abdomen revealed 
normal bowel sounds.

In a statement received with his formal claim for benefits in 
August 1995, the veteran reported that he had developed 
stomach problems and chronic rash in the feet, groin and 
buttocks areas several years after service.

In a statement dated in August 1996, the veteran's father 
reported that his son experienced normal episodes of 
indigestion as a child as well as into early adulthood, but 
following his return from Vietnam, he experienced severe 
stomach distress and developed an ulcer.

In a statement dated in September 1996, the veteran's sister 
reported that prior to service the veteran experienced normal 
upset stomach, occasionally; however, when he returned from 
Vietnam, he was diagnosed with an ulcer.  

The veteran was accorded a VA stomach examination in May 
1997.  At that time, he reported that during his Vietnam tour 
of duty, he experienced epigastric pain with a burning pain 
radiating into his chest consistent with esophageal reflux.  
He further reported that following his separation from 
service he was evaluated by an "outside physician" and 
"apparently" underwent an upper gastrointestinal series 
(GI), with results consistent with peptic ulcer disease.  In 
the "objective" portion of the examination the examiner 
reported that the GI series was unavailable because it had 
been performed approximately 30 years earlier, and "per 
report" showed evidence of peptic ulcer disease.  The 
assessments were: underlying peptic ulcer disease.  It was 
added that the veteran had symptoms that could be consistent 
with peptic ulcer disease over thirty years ago with reports 
of an upper GI documenting peptic ulcer disease.  An 
endoscopic examination reportedly showed a possibly shortened 
Barrett's esophagus, and hiatal hernia.

In a psychological report dated in January 1998, B. Crago, 
Ph.D. diagnosed the following: cognitive disorder not 
otherwise specified, atypical anxiety disorder, psychological 
factors affecting physical condition; COPD, asthma, diabetes, 
Barrett's esophagus disease, allergies, and cognitive 
impairment most likely secondary to Agent Orange exposure. 

VA outpatient treatment records dated from November 1997 to 
February 1999 show that the veteran was seen for treatment of 
a number of illnesses including, Barrett's disease.

Private medical records dated from March to July 1998 show 
that the veteran was treated for Barrett's esophagus.  

Analysis

The record shows that the veteran complained of an 
occasionally upset stomach in service.  The report of medical 
history arguably provides competent evidence of an inservice 
disease or injury.

The veteran has provided competent evidence of current 
disability.  This evidence is in the form of the clinical 
findings of Barrett's esophagus and hiatal hernia.  The VA 
examiner's assessment of underlying ulcer disease and 
gastroesophageal reflux also, at least arguably, provide 
competent evidence of current disability.

The remaining question is whether the veteran has provided 
competent evidence of a nexus between a current 
gastrointestinal disease and service.  

The undated report of medical history notes the veteran's 
report of an X-ray examination six year earlier in which a 
stomach ulcer was discovered.  If this record was created in 
1974, it would place the onset of ulcer disease during 
service or within the one-year presumptive period after 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  However, this is a report supplied by the veteran.  
As a lay person, he is not competent to report a diagnosis of 
stomach ulcer.  Grottveit.  The fact that the veteran's 
history was transcribed into a medical report does not render 
it competent.  LeShore.

There is no other competent evidence of peptic ulcer disease 
in service or within the one-year presumptive period after 
service.  The first evidence of treatment for a 
gastrointestinal disorder is found in the private medical 
records dated in 1974.  This is approximately six years after 
separation from service.  There is no medical evidence 
linking a gastrointestinal disorder to active service.  The 
presumption of incurrence during active service is not 
applicable, as the record is negative for a diagnosis of a 
gastrointestinal disorder within the initial post-service 
year.

What is lacking under the Caluza test in the present case is 
medical evidence that the veteran's gastrointestinal disorder 
is related to active service.  Specifically, there is no 
medical evidence to establish a causal link between the 
veteran's gastrointestinal disorder and service.  The 
veteran's opinions and statements of his relatives will not 
suffice to well ground his claim.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's disability is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board also notes Dr. Crago's January 1998 report of 
Barrett's disease, which the psychologist linked to the 
veteran's Agent Orange exposure.  However, there is no 
indication in the record that the psychologist possesses the 
necessary medical expertise to diagnose a gastrointestinal 
disorder or express an opinion as to its etiology.  See Black 
v. Brown, 10 Vet. App. 279, 284 (1997).

In Swann v. Brown, 5 Vet. App. 177, 180 (1993), the Court 
held that, without a review of the claims file, an opinion as 
to etiology of an underlying condition can be no better than 
the facts alleged by the veteran.  As such, Dr. Crago's 
opinion relating the veteran's Barrett's disease to Agent 
Orange exposure can be considered no more than mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).  

In light of the foregoing, the Board finds that that the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disorder is not well grounded and must be 
denied.

Because the claim for service connection is not well 
grounded, VA is under no duty 
to further assist the veteran in developing facts pertinent 
to that claim.  38 U.S.C.A. § 5107(a).  Under the provisions 
of 38 U.S.C.A. § 5103(a) (West 1991), if an application for 
benefits is incomplete, VA shall notify the claimant of the 
evidence necessary to complete the application.  See also, 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The Court has 
held that the obligation under § 5103(a) exists only under 
limited circumstances where the veteran has referenced other 
known and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  In this case, undated treatment records make 
reference to X-rays that revealed evidence of an ulcer.  The 
records pertaining to this diagnosis are not in the claims 
folder, however, the veteran has indicated that the records 
are not available.  The Board finds that the veteran was 
informed of the evidence needed to make his claim well 
grounded, but that he has not provided that evidence.  VA has 
no further obligation; therefore, to notify him of the 
evidence needed to support his claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

Service connection for a skin disorder

Service medical records are negative for complaints, 
treatment, or findings of a skin disorder.  The November 1967 
separation examination revealed a normal skin evaluation.  

The veteran underwent a VA Agent Orange Protocol examination 
in September 1993.  At that time, he reported that he had a 
red pruritic rash on both feet and in the groin area.  The 
diagnoses were tinea pedis and tinea cruris.

VA outpatient treatment reports dated from September 1993 to 
August 1995 show that the veteran was seen in the dermatology 
clinic for fungal rash of the groin, buttocks, and feet.  The 
diagnoses were tinea pedis, tinea cruris, and actinic 
keratosis.

In a consultative examination report dated in September 1993, 
M. Bernhard, D.O., reported that the veteran presented with a 
history of rashes among other illnesses.  On examination, 
there was evidence of coalescing macular rash at the lower 
abdomen and waistline.  The diagnosis was macular skin rash.  

In a statement dated in December 1993, Dr. Bernhard reported 
that the veteran experienced exposure to Agent Orange while 
serving in Vietnam.  He reported that the toxic exposure 
caused the development of multiple medical problems, 
including sebaceous cysts and rashes.

In a statement dated in August 1996, the veteran's father 
reported that his son never had a problem with rashes in the 
groin area or feet until he returned from Vietnam.

In a statement dated in September 1996, the veteran's sister 
reported that prior to service, the veteran never had a rash 
on his feet, but after service he had a rash on his feet.

The veteran was accorded a VA skin examination in May 1997.  
At that time, he reported that during his Vietnam tour of 
duty, he developed a foot rash that progressed to the groin 
area.  He reported that following separation from service, he 
continued to experience rashes on his feet as well as the 
groin area.  On examination, a moccasin distribution of scale 
and erythema was noted.  Erythematous scaly papules that had 
coalesced into plaques were noted.  The diagnoses were tinea 
pedis and tinea cruris.  

Private medical records dated from March to July 1998 show 
that the veteran was treated for fungus located on the feet 
and in the groin area.

In the instant case, the veteran has a current diagnosis of a 
skin disorder.  In his September 1993 report, Dr. Bernhard 
linked the veteran's skin disorder to Agent Orange exposure 
in service.  The Board finds, therefore, that the claim of 
entitlement to service connection for a skin disorder is well 
grounded. 

In determining whether the claim is well grounded, the Board 
may consider only that evidence that is favorable to the 
veteran.  Hickson v. West, 11 Vet. App. 374 (1999).  In 
determining whether service connection is warranted, however, 
the Board must consider all of the evidence of record, 
analyze the credibility and probative value of the evidence, 
and account for the evidence which it finds to be persuasive 
or unpersuasive.  Baldwin v. West, 13 Vet. App. 1 (1999).

The evidence in this case is not unequivocal.  The service 
medical records are negative for treatment or diagnosis of a 
skin disorder.  While there is post service evidence of a 
skin disorder, Dr. Bernhard's opinion appears to be based on 
the veteran's reported history and without benefit of review 
of the claims folder.

Although the Board has found that the claim is well grounded, 
the Board also finds that additional development is warranted 
prior to considering the substantive merits of the veteran's 
claim.  The issue of entitlement to service connection for a 
skin disorder is, therefore, being remanded to the RO.

Service connection for PTSD

Service medical records are negative for complaints, 
treatment, or findings of a mental disorder.  The November 
1967 separation examination revealed a normal psychiatric 
evaluation.  

VA outpatient treatment reports dated from September 1993 to 
August 1995 show that the veteran was seen in the mental 
health clinic wherein he was diagnosed with adjustment 
disorder with depressed mood.  Summaries from the mental 
hygiene clinic show that the veteran related that he was 
under a significant amount of work related stress and was 
receiving psychological counseling.  There were no PTSD 
symptoms elicited.  

In his consultative examination report dated in September 
1993, Dr. Bernhard reported that the veteran appeared anxious 
and depressed.  The diagnosis was depressive anxiety.  

In a statement dated in December 1993, Dr. Bernhard reported 
that the veteran had a history of depression and anxiety, 
which was treated by appropriate medical professionals.  He 
also reported that the veteran had required a number of 
health care visits in order to deal with sequelae of post 
traumatic stress due to his tour in Vietnam and Agent Orange 
exposure.  Dr. Bernhard reported that the veteran's medical 
condition was complicated by the interplay of all of his 
conditions, including emotional, psychiatric, mental anxiety, 
and depression which is also characterized by flashbacks of 
his Vietnam tour of duty.

In a statement dated in January 1995, Dr. Bernhard reported 
that the veteran was seen in December 1994 and January 1995 
for depression and anxiety.  

In a statement dated in January 1995, J. Tepperman, Ph.D. 
reported that he had provided psychological treatment to the 
veteran since August 1993.  He reported that the veteran 
presented as severely anxious and agitated in reaction to 
severe respiratory problems that compromised his ability to 
function at his place of employment.  Dr. Tepperman diagnosed 
the veteran with an anxiety disorder not otherwise specified, 
and psychological factors affecting his physical conditions.  
Dr. Tepperman recommended that the veteran take medical leave 
from his employment until his psychological condition 
stabilized.  

In a statement dated in August 1996, B. Crago, Ph.D. reported 
that the veteran had completed psychological evaluation and 
was under his care.  He reported that the veteran's problems 
included; anxiety, depression, and cognitive dysfunction most 
likely related to organic issues.  He reported that some of 
the veteran's symptomatology was clearly related to symptoms 
of post-traumatic stress, DSM-IV, which related to his 
experiences in Vietnam.  Dr. Crago reported that the veteran 
was exposed to a number of traumatic events in Vietnam 
involving intense fear, helplessness, and horror.  He also 
reported that the veteran had had recurrent intrusive 
thoughts related to his Vietnam experience.  The veteran also 
experienced social withdrawal, irritability, and 
concentration difficulty.

The veteran was accorded a VA psychiatric examination in May 
1997.  At that time, he complained of decreased stress, 
difficulty in maintaining relationships, isolation, and 
anxiety.  He reported that he had witnessed traumatic events 
in Vietnam, such as multiple firefights.  He saw a lot of 
villages destroyed.  He reported that he rescued some of the 
children.  

On mental status examination, he was described as neatly 
groomed.  There were no abnormal positions or movements 
observed.  He had a pleasant demeanor, was very cooperative, 
and had good eye contact.  His speech was clear and coherent.  
He appeared highly intelligent.  His thought processes were 
very logical and goal directed.  There was no evidence of 
hallucinations or delusions.  The diagnosis was generalized 
anxiety disorder.  The examiner commented that the veteran 
seemed to have met the criteria for severe PTSD prior to his 
examination.  The examiner reported that the veteran had 
received treatment and currently presented with a residual 
symptomatology of what at some point was PTSD.  The examiner 
reported that the veteran currently exhibited generalized 
anxiety disorder, not meeting all of the criteria for PTSD.  

In a psychological report dated in January 1998, B. Crago, 
Ph.D. reported that the veteran had multiple problems 
including chronic obstructive pulmonary disease (COPD), 
diabetes, and stress related illnesses (depressive anxiety) 
which were secondary to his Agent Orange exposure in Vietnam.  

On mental status examination, the veteran was fully oriented 
in all three spheres.  He was described as well groomed.  
There were no abnormalities in his speech or behavior other 
than anxiety.  Thought processes and judgment were intact.  
The results of an electroencephalogram (EEG) revealed some 
cognitive difficulties that were organic in nature rather 
than psychological in origin.  The diagnoses were cognitive 
disorder not otherwise specified, atypical anxiety disorder, 
and psychological factors affecting physical condition; COPD, 
asthma, diabetes, Barrett's esophagus disease, allergies, and 
cognitive impairment most likely secondary to Agent Orange 
exposure. 

VA outpatient treatment records dated from November 1997 to 
February 1999 show that the veteran was seen with complaints 
related to anxiety.  

Private medical records dated from March to July 1998 show 
that the veteran was treated for anxiety.  

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).

In this case, Dr. Crago reported a current diagnosis of PTSD 
and related that diagnosis to inservice stressors.  Dr. 
Crago, as a psychologist would be comeptent to report a 
psychiatric diagnosis.  Accordingly, the Board finds that the 
veteran has met the criteria for a well-grounded claim for 
service connection for PTSD.


ORDER

Service connection for a gastrointestinal disorder is denied.  

The claim of entitlement to service connection for a skin 
disorder is well grounded.  To this extent only, the appeal 
is granted.

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Having found that the veteran's claims for a skin disorder 
and PTSD are well grounded does not end the Board's inquiry; 
rather, it places upon VA the duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

A portion of VA's duty to assist veterans with the 
development of their well-grounded claims, extends to 
affording examinations in order to obtain medical opinions as 
to the etiology of the claimed disability.  Pond v West, 12 
Vet. App. 341, 346 (1999); Henderson v. West, 12 Vet. App. 
11, 19 (1998).  In this regard, the Board finds that the 
veteran should be accorded such an examination in order to 
determine the etiology of his current skin disorder.  

In regard to the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that the RO has not 
submitted the veteran's service information to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
information concerning possible combat activity experienced 
by the veteran's units in service or to verify the stressors 
described by the veteran.

Significantly, there is little supporting evidence that has 
been presented to corroborate the veteran's reported 
stressors.  the record, however, does not indicate that the 
veteran was ever requested to provide the RO with statements 
from fellow servicemen who might provide corroborating 
evidence to support the alleged stressors.

Accordingly, the above issues are REMANDED to the RO for the 
following action:

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for a psychiatric disorder 
since service.  The RO should take all 
necessary steps to obtain all treatment 
records that are not already in the 
claims file. 

2.  The veteran should then be afforded 
an appropriate examination, in order to 
determine the nature and etiology of any 
current skin disease. All indicated 
diagnostic studies and specialized 
examinations should be performed.  The 
examiners should review the veteran's 
claims folder prior to the examinations.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not that any current skin disease is 
related to the veteran's service, 
particularly his service in tropical 
climates, or exposure to herbicidal 
agents.

2.  The RO should contact the veteran in 
writing and advise him that it will be 
sending information to USASCRUR for 
attempted verification of combat status 
or described stressors.  The RO should 
specify the information to be sent to 
USASCRUR and ask that the veteran provide 
more specific information he recalls, 
such as dates in relation to his reported 
stressors.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
described events and that he must be as 
specific as possible to facilitate a 
successful search. 

3.  The RO should review the file, 
including any response received from the 
veteran, and prepare a summary of all the 
claimed stressors.  This summary and a 
copy of the veteran's DD 214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  The USASCRUR should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors, to include 
the unit history for the units the 
veteran was assigned to while in Vietnam.

4.  After completing the above actions 
the veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, 
including psychological testing and PTSD 
sub-scales.  The examiner must determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
The examiner should review the claims 
file prior to the examination.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination reports.  If the reports are 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
RO should adjudicate the issues of 
service connection for PTSD and a skin 
disorder in light of relevant statutes, 
regulations, and court decisions.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to evaluate his claims, 
and that a failure, without good cause, to report for the 
examination could result in denial of those claims.  
38 C.F.R. § 3.655 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



